Citation Nr: 9927166	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-13 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from May 
1956 to April 1959.

In May 1998, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, denied the veteran's 
service connection claim for residuals of a left knee injury.  
At the same time, the RO granted service connection for 
traumatic degenerative joint disease of the right knee with 
limitation of motion, and granted a 20 percent disability 
rating.  The veteran timely appealed only the denial of his 
left knee service connection claim to the Board of Veterans' 
Appeals (Board).  This single issue is now before the Board 
for resolution.


FINDINGS OF FACT

1.  Although service medical records do not specifically 
document a left knee injury, service medical records reflect 
treatment for a swollen left knee on three occasions in 
February 1958, and the veteran has asserted that this was 
following a left knee injury.  

2.  X-rays establish that the veteran currently has 
degenerative joint disease (arthritis) of the left knee.

3.  Although a VA physician opined that he could not 
accurately relate the current condition with left knee injury 
in service without comparing current X-rays with those 
contemporaneous to the injury, a private physician has 
indicated the veteran now has arthritis are at least partly 
the result of in-service left knee trauma.






CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, service connection for degenerative joint disease 
(arthritis) of the left knee is warranted. 
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Background


Although the veteran's service medical records (SMRs) do not 
document a specific injury to the veteran's left knee, sick 
call treatment records indicate that he was treated for a 
swollen left knee on three separate dates in February 1958.  
This injury was treated with heat and with an ace bandage 
wrap.  The sick call records indicate further treatment for a 
right knee injury a few days later.  Later that month there 
is a sick call entry prescribing whirlpool treatment if there 
is soft tissue injury or swelling about the knee joint, but 
this entry does not indicate whether this treatment was for 
the veteran's right or left knee.

The record includes private medical records from his primary 
health physician, R. A. Ramanujan, M.D., dated from April 
1993 to November 1997.  On several occasions, these records 
note severe spondylitis and degenerative arthritis of the 
knee (without specific reference to the right or left knee).  
The claims file also includes medical records, dated in June 
1994 and December 1996, from John A. Sharpless, M.D., 
pertaining to treatment for back and left knee pain 
(apparently, on referral by Dr. Ramanujan).  These records 
include diagnoses of degenerative joint disease of both 
knees. 

In a January 1998 letter to the RO, the veteran indicated 
that he had tried to obtain records of examination and 
treatment for his knees "20+" years ago from the office of 
Dr. Charles Carpenter, a physician in Binghamton, NY, but was 
told by his receptionist that his records did not go back 
that far.

The veteran underwent a VA examination in April 1998.  The 
veteran reported that he injured his knees in service in 1957 
or 1958 while lifting a heavy object and turning sideways.  
He reported developing effusions and having fluid drawn off.  
He reported having no additional knee problems while in 
service and reports that his knees did not cause him to be 
discharged from the service as far as he knows.  The veteran 
reported that his knees started bothering him in the 1960's 
and have bothered him since that time.  He reported being 
treated for his knees by a VA physician in Syracuse and Dr. 
Sharpless in Binghamton.  The veteran reported that his knee 
pain is constant and worse on the left than on the right, 
that the pain increased with bending, and that he cannot lift 
secondary to the knee pain.  He reported taking aspirin and 
Tylenol for pain relief.  

Clinical observation revealed no atrophy or fasciculations of 
the lower extremities.  No obvious effusion was noted.  Varus 
angulation was present in both knees.  Range of motion of the 
right knee was to -5 degrees on extension and to 90 degrees 
on flexion.  Range of motion of the left knee was to -8 
degrees on extension and to 80 degrees on flexion.  No 
obvious gross instability was noted.  The examiner indicated 
that the veteran walked with a mildly flexed gait.  The 
examiner diagnosed bilateral knee pain related to 
degenerative joint disease (confirmed on x-ray), and stated 
that there would be no accurate way to determine whether or 
not the veteran's current symptoms are related to his 
military injury versus his 40 years of dairy farming without 
comparing x-rays from the veteran's military service with 
current x-rays.  

In January 1999, Dr. Ramanujan submitted a letter describing 
that the veteran was evaluated with a history of having pain 
and discomfort in both knees.  He indicated that the veteran 
had reported a history of knee trauma based on an injury 
sustained while changing wheels on heavy duty tanks and 
artillery while in the military.  His examination of the 
veteran revealed significant deformity of both of the 
veteran's knees, with marked limitation of range of motion, 
specifically the inability to flex beyond 60 to 70 degrees; 
the physician noted that this was carried out with a great 
deal of pain and discomfort.  Dr. Ramanujan concluded his 
letter with the statement "we strongly believe that [the 
veteran's] current symptoms and problems outlined above are 
partly related to injury sustained while in the service."

B.  Analysis

The veteran's claim is "well grounded," meaning it is at 
least "plausible...or capable of substantiation."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The Board also finds that all evidence pertinent 
to his claim has been fully developed and the "duty to 
assist" satisfied.  See Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Murphy, 1 Vet. App. at 81.

Service connection may be granted for disability resulting 
from an injury or a disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Certain conditions, including arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within a prescribed period of time after 
service-which is one year for arthritis.  This presumption 
is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Initially, the Board acknowledges that, although the 
occurrence of a right knee injury is reflected in service 
medical records (a basis for the grant of service connection 
for current right knee disability), these records do not 
document a specific injury to the left knee during service.  
However, the SMRs do reflect treatment for a swollen left 
knee on three occasions in February 1958.  Such symptoms 
would appear consistent with the veteran's assertion (as 
reflected in the April 1998 VA examination report and 
elsewhere in the record) that he injured his left knee in 
"1957 or 1958."  Further, while the sick call records do 
not provide information concerning the cause or nature of the 
veteran's left knee injury, his statement that it occurred as 
he changed wheels on tanks and artillery is not improbable in 
light of the veteran's personnel records which indicate that 
his Military Occupational Specialty (MOS) was that of a tank 
crewman.  The Board accepts the veteran's assertions of left 
knee injury in service as credible.

Although the veteran has reported receiving treated in the 
1960's for his right knee problems, as indicated above, he 
has not been able to procure records documenting such 
treatment.  The first evidence of record of post-service left 
knee disability is the recent diagnosis of degenerative joint 
disease (arthritis).  Hence, there is no basis for a grant of 
degenerative arthritis on a presumptive basis.  However, as 
regards the question of whether the veteran's current left 
knee arthritis is related to the injury in service, a VA 
doctor indicated that he could not accurately establish a 
relationship without a comparison of x-rays, and a private 
physician (who has treated the veteran for several years) who 
expressed his "strong belief" that the left knee arthritis 
is due, at least in part, to in-service left knee trauma.  
Thus, there is a positive and a negative opinion on the 
question of causation.

When, as here, after consideration of all evidence and 
material of record in a case for VA benefits, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  In light of the foregoing facts, and 
with resolution of all reasonable doubt in the veteran's 
favor, the Board concludes that service connection for 
degenerative joint disease (arthritis) of the left knee is 
warranted.


ORDER

Service connection for degenerative joint disease of the left 
knee is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

